ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                     )
                                                  )
  Ford Lumber & Building Supply, Inc.             ) ASBCA No. 61619
                                                  )
  Under Contract No. DACA27-1-96-9                )

  APPEARANCE FOR THE APPELLANT:                       Mr. Dean Ford
                                                       Corporate Officer

  APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                       Engineer Chief Trial Attorney
                                                      R. Lauren Horner, Esq.
                                                       Engineer Trial Attorney
                                                       U.S. Army Engineer District, Louisville

                                 ORDER OF DISMISSAL

        The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
  docket with prejudice.

         Dated: March 17, 2021



                                                DAVID D’ALESSANDRIS
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61619, Appeal of Ford Lumber &
Building Supply, Inc., rendered in conformance with the Board’s Charter.

       Dated: March 17, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals